Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the low pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kauss (8,281,583).  Kauss discloses (claims 1, 14, and 19) a hydraulic system for controlling an implement on a work machine and a method of operating thereof with a hydraulic reservoir 11, a hydraulic pump 10 in fluid communication with the reservoir 11, a central valve 38 in fluid communication with the pump 10 and configured for controlling the implement (consumer), a pressure relief system 50,87, and a controller (control lever 81, push button 91) configured for controlling the central valve (control lever 81 controls pilot pressure to operate valves 38) and the pressure relief system and selecting between operating the hydraulic system at a first system pressure and a second system pressure (push button 91 activates valve 87 to shift from first system pressure operation to a second system pressure operation) based on a factor relating to implement position (the amount of operation of control lever 81 is a factor relating to implement position and the pilot pressure sent to operate valves 38 is an input to the operation of relief valve 50 that contributes to the displacement control of pump 10).  See Kauss col. 8, line 30 – col. 9, line 53.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kauss, as applied to claim 19 above.  Kauss discloses all of the claimed subject matter except for the work machine comprising a loader and the implement is a lift arm and bucket system.
Official notice is taken that loader work machines are well known and include lift arms and bucket systems operated by similar hydraulic systems taught by Kauss.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to implement the hydraulic system of Kauss in a loader with a lift arm and bucket system as a matter of engineering expedience.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other work machines with pressure relief controls on the load sensing control of the implement pump.

Allowable Subject Matter
Claims 2-5, 7-13, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvements comprise (claim 2) the factor relating to implement position comprises a threshold height or (claim 15) a pin height of a bucket on a loader, wherein (claim 7) the pressure relief system comprises a first load sense pressure relief valve and a second load sense pressure relief valve and selecting comprises changing between operating the hydraulic system subject to both the first and second load sense pressure relief valves and operating the hydraulic system subject to one of the first and second load sense pressure relief valves.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745 
August 27, 2022